  0:19-cv-03223-JFA-SVH     Date Filed 02/23/21   Entry Number 50   Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                         ROCK HILL DIVISION

 Tracy Mobley,                        )       C/A No. 0:19-3223-JFA-SVH
                                      )
          Plaintiff,                  )
                                      )
 v.                                   )
                                      )
 George Alexander Underwood,          )
 a/k/a “Big A”; Matthew Faile;        )
 David     Ford;    Terry  Brian      )
 Sanders; Burley McDaniel; Chris      )                  ORDER
 Skidmore; John Joas; and an          )
 Unknown Number of John Does;         )
 Each in Their Individual and         )
 Official Capacities,                 )
                                      )
         Defendants.                  )
 ______________________________       )

      This matter comes before the court on Plaintiff’s motion to substitute

pursuant to Fed. R. Civ. P. 25(d). [ECF No. 39]. Both George Alexander

Underwood (“Underwood”) and Matthew Faile, David Ford, Terry Brian

Sanders, Burley McDaniel, Chris Skidmore, and John Joas (collectively “officer

defendants”) filed responses [ECF Nos. 44, 45], to which Plaintiff filed a reply

[ECF No. 49]. The motion is ripe for disposition. All pretrial proceedings in this

case were referred to the undersigned pursuant to the provisions of 28 U.S.C.

§ 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(f) (D.S.C.). For the following

reasons, Plaintiff’s motion is granted.




                                          1
     0:19-cv-03223-JFA-SVH   Date Filed 02/23/21   Entry Number 50   Page 2 of 8




I.      Factual Background

        Plaintiff filed this action against Underwood and officer defendants

(collectively “Defendants”) on October 4, 2019, in the Chester County Court of

Common Pleas, alleging both state and federal claims related to his arrest on

October 5, 2016, in which Plaintiff alleges Underwood personally participated.

[ECF No. 1-1]. All claims are brought against Defendants in their individual

and official capacities. Id. This matter was removed to this court on or about

November 14, 2019. [ECF No. 1].

        Plaintiff alleges in his complaint that at the time of filing this suit,

Underwood “formerly held the elected Constitutional office of Sheriff of

Chester County, South Carolina” and “was removed from office by action of the

Governor of South Carolina on or about May 7, 2019” after Underwood and

others were indicted on federal charges unrelated to allegations made by

Plaintiff in his complaint. [ECF No. 1-1 ¶ 2, see also ECF No. 30 at 3)].

        On May 7, 2019, Governor Henry McMaster issued Executive Order

2019-16. [ECF No. 39-1]. 1 That order provides, in part, for the suspension of

Underwood as sheriff and the appointment of Max Dorsey (“Dorsey”) to serve

as sheriff of Chester County until Underwood “is acquitted, or the indictment


1 The court takes judicial notice of the executive order as a matter of public
record. See Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009)
(court may “properly take judicial notice of matters of public record”); Fed. R.
Evid. 201(b).


                                         2
      0:19-cv-03223-JFA-SVH    Date Filed 02/23/21   Entry Number 50   Page 3 of 8




is otherwise disposed of, or until a sheriff is elected and qualifies in the next

general election for county sheriffs, whichever event occurs first.” See id.

         Plaintiff argues, and Defendants do not dispute, that Underwood has

neither been convicted nor acquitted of the criminal charges that led to his

suspension. See also United States of America v. George Underwood, et al., C/A

No. 0:19-420-JMC (D.S.C. 2019). 2 Additionally, Plaintiff argues, and

Underwood agrees, that on January 5, 2021, Dorsey was sworn in as sheriff of

Chester County, following his recent election. [See ECF No. 39 at 1, ECF No.

39-2, ECF No. 43 at 1]. On January 7, 2021, Plaintiff filed the instant motion

to substitute Dorsey for Underwood for claims brought against Underwood in

his official capacity. [ECF No. 39].

II.      Discussion

         Fed. R. Civ. P. 25(d) provides:

         An action does not abate when a public officer who is a party in an
         official capacity dies, resigns, or otherwise ceases to hold office
         while the action is pending. The officer’s successor is automatically
         substituted as a party. Later proceedings should be in the
         substituted party’s name, but any misnomer not affecting the
         parties’ substantial rights must be disregarded. The court may
         order substitution at any time, but the absence of such an order
         does not affect the substitution.

2 The court takes judicial notice of Underwood’s criminal case. See Colonial
Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th Cir. 1989) (“The most frequent
use of judicial notice of ascertainable facts is in noticing the content of court
records.”) (citation omitted). His trial is currently set to begin April 5, 2021.
United States of America v. George Underwood, et al., Cr. No. 0:19-420-JMC
(D.S.C. 2019), ECF No. 189.


                                           3
  0:19-cv-03223-JFA-SVH     Date Filed 02/23/21   Entry Number 50   Page 4 of 8




Automatic substitution is “merely a procedural device for substituting a

successor for a past officeholder as a party” and “is distinct from and does not

affect any substantive issues which may be involved in the action.” Fed. R. Civ.

P. 25 Advisory Committee Notes to 1961 amendment.

      As the Supreme Court explains:

       In an official-capacity claim, the relief sought is only nominally
       against the official and in fact is against the official’s office and
       thus the sovereign itself. This is why, when officials sued in their
       official capacities leave office, their successors automatically
       assume their role in the litigation. The real party in interest is
       the government entity, not the named official.

Lewis v. Clarke, 137 S.Ct. 1285, 1291 (2017) (citations omitted); see also

Kentucky v. Graham, 473 U.S. 159, 165–66 (1985). The officer’s name is not

even needed. See Fed. R. Civ. P. 17(d) (“A public officer who sues or is sued in

an official capacity may be designated by official title rather than by name”).

      Defendants argue that because Underwood’s suspension and Dorsey’s

appointment occurred prior to Plaintiff’s filing this suit, Plaintiff should have

named Dorsey then, with officer defendants further arguing that Plaintiff’s

attempts to do so now are untimely. [See ECF No. 43 at 2 n.1, ECF No. 44].

However, neither Underwood nor officer defendants offer any argument or case

law in support of this argument.

      It is undisputed, pursuant to Executive Order 2019-16, Underwood was

suspended, but not removed, from his position as sheriff until his criminal case




                                        4
   0:19-cv-03223-JFA-SVH     Date Filed 02/23/21   Entry Number 50    Page 5 of 8




was resolved or until a sheriff was elected, whichever occurred first. [ECF No.

39-1]. Now that Dorsey has been elected, Underwood is no longer suspended,

but has ceased to hold the office of sheriff. Therefore, pursuant to Fed. R. Civ.

P. 25(d), Dorsey, when he was elected, was automatically substituted in place

of Underwood in his official capacity. See King v. McMillan, 594 F.3d 301, 309

(4th Cir. 2010) (recognizing, among other things, that Rule 25 is merely a

procedural device for substituting a successor for a past officeholder).

      Officer defendants argue “Underwood could not have been sued in his

official capacity since he had been removed from office prior to the suit being

filed,” [ECF No. 44 at 1], but fail to provide any further argument or case law

in support of this argument. See Gulledge v. Smart, 691 F. Supp. 947, 950

(D.S.C. 1988) (finding suspended and interim sheriffs both named in their

official capacities); see also S.C. Const. art. VI, § 8 (“Any officer of the State or

its political subdivisions, except members and officers of the Legislative and

Judicial Branches, who has been indicted by a grand jury for a crime involving

moral turpitude or who has waived such indictment if permitted by law may

be suspended by the Governor until he shall have been acquitted. In case of




                                         5
    0:19-cv-03223-JFA-SVH    Date Filed 02/23/21   Entry Number 50    Page 6 of 8




conviction the office shall be declared vacant and the vacancy filled as may be

provided by law.”) (emphasis added). 3

       Defendants offer additional arguments in opposition to Plaintiff’s

motion. Underwood argues any claims Plaintiff seeks to bring against Dorsey,

in his official capacities, are barred by the Eleventh Amendment. [See ECF No.

43 at 2]. 4 Officer defendants argue there are no viable claims against Dorsey

in that the South Carolina Tort Claims Act bars any claims brought within two

years of the date of the incident and the instant incident occurred on October

5, 2016, almost three years before Plaintiff filed his complaint on October 4,

2019. [See ECF No. 44 at 2 (citing S. C. Code Ann. §15-78-70)]. 5




3 Because there is no indication that Underwood ceased to hold the office of
sheriff prior to this suit being filed within the meaning of Fed. R. Civ. P. 25(d),
the undersigned also rejects officer defendants’ follow-on argument that
Plaintiff is not seeking substitution, but, instead, is seeking to add Dorsey “well
after the deadline to amend has expired.” [ECF No. 44 at 1].
4 Underwood also argues that any claims against him in his official capacity

are likewise barred by the Eleventh Amendment. [ECF No. 43 at 2 n.2].
Plaintiff disagrees, arguing this immunity was waived when Defendants
removed this action. [ECF No. 49 at 5 (citing Lapides v. Bd. of Regents, 535
U.S. 613, 617 (2002) (addressing whether “a state waive[s] its Eleventh
Amendment immunity by its affirmative litigation conduct when it removes a
case to federal court.”); ECF No. 1 (notice of removal joined by all defendants))].
5 Plaintiff argues officer defendants are incorrect in that South Carolina

provides a specific, extended, three-year statute of limitations for sheriffs sued
in their official capacity. [ECF No. 49 at 4 (citing S.C. Code Ann. § 15-3-540
(providing that the statute of limitations is three years for “[a]n action against
a sheriff . . . upon a liability incurred by the doing of an act in his official
capacity and in virtue of his office or by the omission of an official duty . . .”)].


                                         6
   0:19-cv-03223-JFA-SVH     Date Filed 02/23/21   Entry Number 50   Page 7 of 8




      Although Plaintiff argues Defendants’ immunity and statute of

limitations arguments fail on the merits, Plaintiff also argues “Rule 25(d) is

automatic and not susceptible to ‘futility’ analysis.” [ECF No. 49 at 4].

Defendants offer no case law in support of their position that immunity issues

and statute of limitations concerns impact that “automatic” substitution, as

provided in Rule 25(d), and it appears the limited case law addressing this

issue holds otherwise. See, e.g., Bevan v. Santa Fe Cty., C/A No. 15-73 KG/SCY,

2016 WL 9777157, at *4 (D.N.M. June 9, 2016) (“The Santa Fe Defendants

argue that it would be futile to substitute Caldwell, in his official capacity, for

Gallegos, in his official capacity, because the claims against Caldwell are

subject to dismissal under Rule 12(b)(6). However, as noted above, Rule 25(d)

provides for an automatic substitution, which has necessarily already taken

effect.”); Mockler v. Skipper, C/A No. 93-1117-FR, 1995 WL 489530, at *1 (D.

Or. Aug. 15, 1995) (rejecting defendants’ arguments that substitution should

not occur because the sheriff in his official capacity is not subject to suit and

claims are time barred, noting “there is no order in this record which dismisses

all claims” against the sheriff in his official capacity, and holding, pursuant to

Fed. R. Civ. P. 25, substitution should occur and “[t]he matter of whether the

[sheriff] may be sued in his official capacity will be determined by the court if

a motion is filed by the present defendant”).




                                         7
   0:19-cv-03223-JFA-SVH    Date Filed 02/23/21   Entry Number 50   Page 8 of 8




       Here, too, the court has issued no order dismissing claims against the

sheriff in his official capacity, be it Underwood or Dorsey or the office itself,

and the court declines to address such issues until a proper motion is filed.

III.   Conclusion

       For the foregoing reasons, Plaintiff’s motion to substitute is granted.

[ECF No. 39]. The Court of Clerk is directed to change the docket, retaining

Underwood as a defendant, but only in his individual capacity, and adding Max

Dorsey as a defendant, in his official capacity, as sheriff of Chester County.

       IT IS SO ORDERED.




February 23, 2021                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        8
